Citation Nr: 1404375	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-32 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a claim of entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression (claimed as insomnia and nightmares).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 1967.  The Veteran received the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2007, the Veteran was notified that a claim for service connection for PTSD was granted.  Service connection for depression (claimed as insomnia) was denied.  In June 2008, the Veteran claimed entitlement to an increase in compensation on the basis that PTSD and insomnia had increased in severity.  

In a September 2009 statement, the Veteran contended that he was unable to work as a result of his PTSD and side effects of medications used to treat PTSD.  At that time, PTSD was the Veteran's only service-connected disability.  In January 2013, the Veteran submitted a "supplemental claim" that he was unemployable as a result of PTSD and anxiety attacks.  A claim for TDIU may be inferred as part of the original claim for a higher rating under certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is appropriate to infer a claim for TDIU in this case.  The issues on appeal are more accurately stated as listed on the title page of this decision.  

In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A hearing transcript is associated with the Veteran's electronic files.

The Veteran's claims file incudes electronic files, in both Virtual VA and VBMS (the Veterans Benefits Management System), and all files have been reviewed by the Board.  

The claims for an initial evaluation in excess of 50 percent for PTSD and for an award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2013, the Veteran advised the Board that he desired to withdraw the appeal on the issue of entitlement to service connection for depression.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted above, service connection for depression (claimed as insomnia) was denied in a November 2007 decision.  The RO appears to have interpreted a June 2008 statement from the Veteran as a notice of disagreement on that issue.  Following the promulgation of a statement of the case, the Veteran then perfected an appeal on the issue of service connection for depression.  The issue was certified for appeal.  

At his August 2013 personal hearing, the Veteran then expressed his desire to withdraw his service connection claim.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355   (1993).  Hence, there remains no allegation of error of fact or law for appellate consideration on the issue of service connection for an acquired psychiatric disorder other than PTSD, to include depression.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed. 


ORDER

The appeal for service connection for an acquired psychiatric disorder other than PTSD, to include depression, is dismissed.  


REMAND

At his August 2013 personal hearing, the Veteran testified that he received psychiatric treatment through the Atlanta VA Medical Center approximately every other month.  There are no VA clinical records of the Veteran's individual VA psychiatric treatment during the period from February 2009 through January 2013.  Records related to group therapy are only dated up to July 2009.  There is also evidence that the Veteran receives treatment through the Atlanta Vet Center.  All of the Veteran's outstanding treatment records must be obtained prior to rendering a decision in this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Further, at the time of his hearing, the Veteran provided an August 2013 statement from a clinical social worker at the Atlanta Vet Center.  The social worker described symptoms suggesting that the Veteran's PTSD had increased in severity since he was last examined in September 2008.  Such triggers the need to schedule the Veteran for a new examination to assess the severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).
 
After the claim for an increased evaluation for PTSD is adjudicated, the claim for TDIU should be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any benefits he has sought or received during the pendency of this appeal, especially since July 2009, to include state benefits programs or a benefit administered through the Social Security Administration, to include supplemental income or disability benefits.  Request the identified records, with the Veteran's authorization, if the Veteran confirms such records may exist.  

2.  Obtain the Veteran's complete VA clinical records from the Atlanta VAMC and Atlanta Vet Center, including individual and group psychiatric treatment, from February 2009 to the present.  Do not associate duplicate records with the claims files.

3.  Afford the Veteran an opportunity to provide or identify any additional relevant information regarding the severity of PTSD or employability due to service-connected disabilities.

4.  After all additional records are associated with the claims file, he Veteran should be provided a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his PTSD.  If possible, the examiner should attempt to reconcile the findings made in the VA examinations of records and those include in the VA and Vet Center treatment reports.

The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disorder on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment. 


Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

5.  After all of the above actions have been completed, adjudicate the claim for TDIU.  Consideration must be given as to whether the requirements for a TDIU were met for the period prior to March 2013, which was prior to when compensation was awarded for diabetes mellitus and peripheral neuropathy of the lower extremities.  Similarly, if the rating assigned for the Veteran's PTSD remains at 50 percent, especially for the period prior to March 2013, the RO/AMC should determine whether the TDIU claim should be referred for an extraschedular consideration.

6.  If a claim for any benefit sought remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


